Citation Nr: 0206662	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for tinea pedis.  




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1973 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision. 

The Board notes that the issue of entitlement to service 
connection for onychomycosis of the right foot was raised by 
a May 1998 VA examination report.  Such a question has not 
yet been specifically addressed by the RO and is consequently 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran does not have tinea pedis that began in military 
service or is otherwise attributable to service.


CONCLUSION OF LAW

The veteran does not have tinea pedis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current tinea pedis is related 
to his period of active military service.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §  3.303 (2001). The law presumes that 
a veteran was in sound condition when he entered service 
except for defects noted during the entrance medical 
examination, or where clear and unmistakable evidence shows 
that the disability existed prior to service. 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id. 

In the veteran's case, service medical records reveal that he 
gave a history of skin diseases and foot trouble in March 
1973.  When asked to record any significant findings based on 
the veteran's medical history, an examiner wrote, "dry 
skin" and "athlete's foot."  Upon examination for entry, 
the veteran's skin was noted to be normal, and tinea pedis 
was not noted.  In a medical history report dated in March 
1977, the veteran gave a history of skin diseases and foot 
trouble.  At a March 1977 separation examination, the 
examiner found that the veteran's skin and feet were normal.  
The examiner noted a history of dry skin and athlete's foot, 
both of which had responded well to treatment. 

Also of record are private medical records from Drs. H. and 
B., which indicate that, in March 1986, the veteran 
complained of dry skin on his feet.  The examiner noted that 
the veteran possibly had a fungus.
 
Private medical records from W.C. Hospital are also of 
record.  The veteran complained of chronic tinea pedis, or 
thick, dry, scaling skin on the plantar aspect of his feet in 
June 1992.  Upon physical examination, the examiner found 
thick, dry, scaling, and hyperkeratotic tissue at the plantar 
forefoot and along the heel in a typical moccasin type 
distribution.  The veteran was diagnosed with chronic 
bilateral tinea pedis.  The veteran was treated again in 
August 1992.  Upon physical examination, the examiner found 
minimal signs of dry skin on the medial and lateral aspects 
of the feet.  The examiner noted no obvious significant 
dermatitis or typical athlete's foot.  

Additional medical records from Drs. H. and B. reveal that 
the veteran complained of dryness and scaling on the feet in 
May 1994.  Upon examination, the examiner noted some 
thickening and scaling primarily over the dorsum of the feet 
in a moccasin type distribution.  There was also a little bit 
of scaling on the bottoms of the feet.  The examiner found 
that the veteran had primarily ichthyosis vulgaris.  In July 
1994, the veteran continued to have scaling primarily at the 
lateral medial aspects of his feet.  He was diagnosed with 
ichthyosis vulgaris and tinea pedis.  

The veteran was afforded VA examinations in May 1998.  At one 
examination, he gave a 15 to 20-year history of fungal 
infections of his feet.  At a subsequent examination, he 
indicated that he had developed a fungal infection, an 
athlete's foot between the web spaces of his toes, while in 
service.  He stated that his feet were red and scaly, and 
that his condition flared in the winter.  Physical 
examination revealed erythematous and scaly bilateral soles.  
The veteran was diagnosed with tinea pedis.  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinea pedis. 

Initially, the Board notes that although the veteran gave a 
history of foot and skin problems prior to his military 
service, inasmuch as the entrance medical examination did not 
reveal tinea pedis, the presumption that the veteran was 
sound when he entered service attaches.  38 C.F.R. § 3.306 
(2001).  This presumption has not been rebutted.

Although the veteran apparently gave a history at certain 
times during service of having had a history of foot and skin 
problems, there is no indication that the veteran was 
competent to say that he indeed experienced such a disease 
process (tinea pedis) prior to service.  See Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).  While the examiner wrote, "dry 
skin" and "athlete's foot" when asked to elaborate on the 
veteran's medical history, no examiner has indicated that the 
symptoms experienced by the veteran prior to service clearly 
represented tinea pedis.  Therefore, there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  Id.  As such, the Board will analyze the 
veteran's claim accordingly.

As stated earlier, in order to grant service connection, 
there must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  In this case, the medical evidence does not link 
any current tinea pedis to military service.  While the 
veteran's service medical records refer to a history of 
athlete's foot, they are silent for complaints, diagnoses, or 
treatment for tinea pedis while in service.  In fact, the 
veteran wrote in May 1998 that he did not receive treatment 
for his feet while in service.  Additionally, the medical 
evidence of record is negative for any conclusions regarding 
the etiology of the veteran's tinea pedis.  Significantly, 
the competent medical evidence does not show that the 
veteran's current tinea pedis is attributable to his period 
of active military service.  In addition, at one point, the 
veteran stated that he did not begin having fungal infections 
until after his discharge from service.  Moreover, in April 
1999, he suggested that he did not begin treating his 
condition until 1982.  Therefore, the Board finds that the 
preponderance of the evidence is against his claim.  As such, 
there is no basis for finding that the veteran's tinea pedis 
began in service, or is otherwise attributable thereto. 

The Board has considered the veteran's statements that his 
tinea pedis began during service.  Nevertheless, it should be 
pointed out that, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, there is no 
indication that he is competent to comment upon etiology or 
the time of onset of his disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to the adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  Also, the 
veteran was afforded VA examinations that addressed the 
pertinent issue in this case.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran currently has tinea pedis, but there is no 
indication, except by way of unsupported allegation, that 
this skin problem began in service or may otherwise be 
associated with his military service.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.

Inasmuch as VA has fulfilled its duties to notify and assist 
in this case, further action under the new law would serve no 
useful purpose except to delay the veteran's claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


ORDER

Service connection for tinea pedis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

